SUPER|OR COURT
oF THE

STATE OF DELAWARE

VlVlAN L. MEDIN|LLA LEoNARD L. WlLLlAMS JusTlcE CENTER
JUDGE 500 NoRTH KlNG STREET, sulTE 10400

WlLMlNGToN, DE 19801-3733

TELEPHONE (302) 255-0626

March 7, 2()l9

Joseph C. Handlon, Esquire Paul A. Wernle, Jr., Esquire
Carvel State Office Building Law Office of Paul A. Wernle, Jr.
820 N. French Street, 6th Floor 2 Penns Way, Suite 202
Wilrnington, DelaWare 19801 NeW Castle, Delaware 19720

Wade A. Adarns III, Esquire

Law Offices of Chrissinger & Baurnberger
3 Mill Road, Suite 301

Wilrnington, Delaware 19806

Re: Clay Echevarria v. State of Delaware Insumnce Coverage Office
and Liberty Mutual General Insurance Company
C.A. No.: N18C-07-116 VLM

Dear Counsel:

This is the Court’s ruling on Defendant State of Delaware Insurance Coverage
Office’s Motion for Surnmary Judgment and Plaintiff’ s Motion to Amend the
Complaint to Seek Relief Pursuant to the Doctrine of Prornissory Estoppel. For the
reasons stated beloW, Defendant State of Delaware Insurance Coverage Office’s
Motion for Summary Judgrnent is GRANTED, and PlaintifF s Motion to Arnend the
Complaint is DENIED.

Factual and Procedural Backggund

On March 9, 2013, Plaintiff Clay Echevarria (“Plaintiff”) Was involved in a
motor vehicle accident With an underinsured motorist Who negligently caused the

collisionl Plaintiff claims to have suffered physical injury, mental anguish, and that
he has incurred special damages.2 At the time of the accident, Plaintiff Was a State
of Delaware employee. Plaintiff and the vehicle he Was operating Were insured
under a policy issued by Defendant State of DelaWare Insurance Coverage Office
(“Defendant State”).3 Plaintiff and his personal vehicle Were insured under a policy
issued by Defendant Liberty Mutual General Insurance Company (“Liberty
Mutual”).4 Both policies provided underinsured motorist (“UIM”) benefits5

On July l3, 2018, Plaintiff filed a Complaint alleging both Defendants
breached their respective insurance policies for failing to reimburse him for his
losses and damages6 On October 12, 2018, Defendant State filed a Motion for
Summary Judgment. Plaintiff filed a Response to Defendant State’s Motion for
Summary Judgment on November 15, 2018.

Plaintiff also filed a Motion to Amend the Complaint to Seek Relief Pursuant
to the Doctrine of Promissory Estoppel. On December 10, 2018, Defendant State
filed an Objection to the Motion to Amend the Complaint. A hearing Was
rescheduled from December l7, 2018 to give Plaintiff additional time to respond.
On January 10, 2019, Plaintiff filed his response. On January l6, 2019, Defendant
State filed its reply. Oral arguments Were heard on March 4, 2019 and the matter is
now ripe for review.

Discussion

I. Summary Judgment

The burden of proof on a motion for summary judgment falls on the moving
party to demonstrate that “there is no genuine issue as to any material fact and that
the moving party is entitled to judgment as a matter of laW.”7 If the moving party
satisfies its initial burden, the non-moving party must sufficiently establish the

 

l Compl. 11 5.

2 ld. 11 6.

3 Id. 11 8.

4 ld. 1111.

5 Id. 1111 8, 11.

6 Compl. 1111 9,12.

7 Super. Ct. Civ. R. 56(c).

“existence of one or more genuine issues of material fact.”8 Summary judgment Will
not be granted if there is a material fact in dispute or if “it seems desirable to inquire
thoroughly into [the facts] in order to clarify the application of the law to the
circumstances.”9 “All facts and reasonable inferences must be considered in a light
most favorable to the non-moving party.”10

Exclusivily Provision Under the Workers’ Compensation Act

At the time of Plaintiff’ s accident in 2013, the applicable provision of 19 Del.
C. § 2304 stated:

Every employer and employee, adult and minor, except as expressly
excluded in this chapter, shall be bound by this chapter respectively to
pay and to accept compensation for personal injury or death by accident
arising out of and in the course of employment, regardless of the
question of negligence ana1 to the exclusion of all other rights ana1
remedies.11

In Sirnpson v. State,12 the Superior Court interpreted this pre-amended version
of § 2304 to determine if a State employee Was entitled to underinsured motorist
coverage from her self-insured employer (the State of Delaware), for the same
injuries she received Workers’ compensation benefits.13 The Court found that the
phrase “to the exclusion of all other rights and remedies” prohibited the plaintiff
from recovering under the State’s underinsured motorist and uninsured motorist
policy.14

This provision Was amended on September 6, 2016 and the exclusivity
provision now provides an exception for the recovery of uninsured motorist benefits,

 

8 Quality Elec. Co., Inc. v. E. States Const. Serv., Inc., 663 A.2d 488, 1995 WL 379125, at *3-4
(Del. June 19, 1995) (TABLE). See also Rule 56(e); Moore v. Sizemore, 405 A.2d 679, 681 (Del.
1979).

9 El)ersole v. Lowengrub, 180 A.2d 467, 469-70 (Del. 1962).

10 Nun v. A. C. & s. Co., lnc., 517 A.2d 690, 692 (Del. super. 1986) (citing Mechell v. Plamer, 343
A.2d 620, 621 (Del. 1975); Allstate Auto Leasing C0. v. Cala'well, 394 A.2d 748, 752 (Del. Super.
1978)).

11 19 Del. C. § 2304 (2013) (emphasis added).

12 2016 WL 425010(De1. Super. Jan. 28, 2016).

13 See generally id.

14 See ia'. at *4.

underinsured motorist benefits, and personal injury protection benefits.15 The
Supreme Court affirmed this Court’s holding that this amendment was a substantive
change that does not have retroactive application16 The parties are therefore in
agreement that the amendment does not apply retroactively to Plaintiff s claim.

Plaintiff agrees that Simpson controls. He acknowledges that he has received
workers’ compensation benefits and the statute prevents his recovery of UIM
benefits under the State’s self-insurance policy. Thus, following Simpson, and
without opposition, this Court finds that § 2304 bars Plaintiffs claim for
underinsured motorist benefits against Defendant State. There is no genuine issue
of any material fact regarding Plaintiff’s inability to recover underinsured motorist
coverage from Defendant State and it is entitled to judgment as a matter of law.
Therefore, Defendant State’s Motion for Summary Judgment premised on his UIM
claim is GRANTED. Plaintiffs ability to proceed with his suit against Defendant
State depends on whether he may assert his amended claim of promissory estoppel

II. Leave to Amend

Under Superior Court Rule 15(a), a party may amend its “pleading only by
leave of court or by written consent of the adverse party; and leave shall be freely
given when justice so requires.”17 Leave to amend should be granted in the absence
of substantial prejudice or legal insufficiency18 Leave to amend should be freely
given except when the “proposed amendment should be futile.”19

Whether the amendment to include promissory estoppel would be futile is
governed by a motion to dismiss standard under Rule 12(b)(6). This requires that
all allegations in the amended complaint must be accepted as true and the “proposed

 

15 See 19 Del. C. § 2304 (2016) (“Except as expressly excluded in this chapter and except as to
uninsured motorist benefits, underinsured motorist benefits, and personal injury protection
benefits, every employer and employee, adult and minor, shall be bound by this chapter
respectively to pay and to accept compensation for personal injury or death by accident arising
out of and in the course of employment, regardless of the question of negligence and to the
exclusion of all other rights and remedies.”)

16 See Robinson v. State, 2017 WL 1363894, at *2 (Del. Super. Apr. 11, 2017), ajj”’a', 176 A.3d
1274, 2017 WL 6422370 (Del. Dec. 18, 2017) (TABLE).

17 Super. Ct. Civ. R. 15(a).

18 E.I. DuPont a'e Nemours & Co. v. Allstate Ins. C0., et al., 2008 WL 555919, at *1 (Del. Super.
Feb. 29, 2008)

19 Clark v. State Farm Mutual Automobile lnsurance Co., 131 A.3d 806, 811 (Del. 2016) (citing
Price v. E.I. DuPont a'e Nemours & Co., 26 A.3d 162, 166 (Del. 2011); Cornell Glasgow LLC v.
La Grange Props., LLC, 2012 WL 2106945, at *12 n.134 (Del. Super. June 6, 2012)).

4

amendment will not be dismissed unless the plaintiff would not be entitled to

recovery under any reasonably conceivable set of circumstances susceptible of
1120

proof.

Contentions of the Parties

Plaintiff alleges in his proposed amended complaint that Defendant State
offered underinsured motorist coverage in July 2015 that was below the limits of
coverage “which both parties were under the impression existed at that time.”21 He
states Defendant Liberty Mutual “would not consider any claim for underinsured
motorist benefits until Plaintiff exhausted his benefits under the State’s coverage or
otherwise provided proof that there was no such coverage available.”22 Plaintiff
claims he changed his position as a result of the State’s offer of underinsured
motorist coverage “because the offer made Liberty Mutual’s participation
conditional upon the State’s coverage being exhausted or withdrawn.”23 He claims
he relied on Defendant State’s offer to his detriment because Defendant Liberty
Mutual is now asserting in its Answer that his claim under the policy is untimely.24

In addition to several objections, Defendant State argues the proposed
amendment should be denied as futile.25 This is so where § 2304 bars recovery “to
the exclusion of all other rights and remedies,” including those available under a
claim for promissory estoppel.26

This Court finds that Plaintiff is seeking to proceed with a proposed
amendment that will ultimately suffer dismissal under 12(b)(6). lt is futile. Under
the pre-amended version of 19 Del. C. § 2304, Plaintiff’s remedies are exclusive to
those provided by the Workers’ Compensation Act. Plaintiff fails to state reasons

 

20 E.I. DuPont, 2008 WL 555919, at *1 (finding that the standard for assessing legal sufficiency
of a proposed amendment is the same standard for motion to dismiss under Rule 12(b)(6)).

21 Pl.’s Mot. to Amend Compl. to Seek Relief Pursuant to Doctrine of Promissory Estoppel, at
Ex. A 11 8 [hereinafter Proposed Am. Compl.].

22 Proposed Am. Compl. 11 9.

23 Ia’. 11 10.

24 Id. 11 12.

25 Defendant State of Delaware Insurance Coverage Office’s Obj ection to Mot. to Amend
Compl. 11 5 [hereinafter Def.’s Obj.].

26 The Court need not address Defendant State’s alternative arguments for summary judgment
which include that a claim for promissory estoppel is barred by sovereign immunity, cannot be
asserted against the State as a matter of law, or that Plaintiff substantively fails to state a claim
under 12(b)(6).

why the Act’s exclusivity provision and the Simpson decision are distinguishable
under his proposed theory of promissory estoppel

Therefore, under Superior Court Civil Rule 15(a) and (c), Plaintiffs Motion
to Amend the Complaint to Seek Relief Pursuant to the Doctrine of Promissory
Estoppel is DENIED. Under Superior Court Civil Rule 56, Defendant State has
demonstrated there are no genuine issues as to any material fact and its Motion for
Summary Judgment is GRANTED.

Sincerely,

  

 

ivian L. Medinill’a '/-
'- Judge

oc: Prothonotary